DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-8, 10-13, and 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Muradore et al (US 2014/0293216 A1).
Re claim 1, Muradore et al teaches A method implemented by a computer for determining an ophthalmic lens adapted to a wearer (see abstract), the method comprising: receiving wearer data comprising at least an ophthalmic prescription of said wearer (see 0041), receiving a set of object points associated with target optical performances based on the wearer data (see 0128);
determining an ophthalmic lens adapted to the wearer, said ophthalmic lens providing optical performances, for light rays propagating from the set of object points to the center of rotation of the an eve of the wearer passing through the ophthalmic fens, the closest to the target optical performances (see 0134), wherein determining an ophthalmic lens adapted to the wearer includes optimizing an initial ophthalmic lens so that the Light rays propagating from a selection of at least part of object points of said set of object points to the center of rotation of the eve of the wearer passing through the ophthalmic lens fulfill the target optical performances (see 0134), and
wherein the object points of the selection of at least part of object points are unchanged during the optimization of the initial ophthalmic lens (see 0128).
	Re claim 2, Muradore et al teaches the set of object points is determined by: determining a set of object points based on the wearer data, associating target optical performances to the set of object points based on the wearer data (see 0134).
	Re claim 3, Muradore et al teaches where the set of object points and the associated target optical performances are determined using a reference ophthalmic lens based on the prescription of the wearer data placed in reference wearing conditions m front of the center of rotation of a reference eye (see 0134).
	Re claim 4, Muradore et al teaches wherein the reference ophthalmic lens corresponds to an ophthalmic lens based on the ophthalmic prescription of the  right eve of the wearer or the a left eve of the wearer or based on the a weighted average ophthalmic prescription between both eyes of the wearer (see 0004).
	Re claim 5, Muradore et al teaches wherein determining an ophthalmic lens adapted to the wearer comprises, at least, selecting among a list of different ophthalmic lenses the ophthalmic fens that provides optical performances for light rays propagating from a selection of at least part of object points of said set of object points to the center of rotation of the eye of the wearer passing through the ophthalmic lens the closest to the target optical performances (see 0152).
	Re claim 7, Muradore et al teaches wherein when associating target optical performances to a selection of points of the set of object ports, at least one object point at a first distance from the center of rotation of the eye has an optical power and/or the astigmatism and/or the astigmatism axis that corresponds to said a first distance vision prescription of the wearer (see 0109 and 0148).
	Re claim 8, Muradore et al teaches wherein the ophthalmic lens is a power variation ophthalmic lens having at least two points of reference corresponding to ophthalmic prescriptions for two different viewing distances (see 0134).
	Re claim 10, Muradore et al teaches wherein the method further comprises prior to associating target optical performances, a step of projecting a selection of at least part of object points that correspond to a meridian of the a reference ophthalmic lens on a plane (see 0140).
	Re claim 11, Muradore et al teaches wherein the method further comprises prior to associating target optical performances, a step of extruding a selection of a least part of said set of object points either along a direction or about an axis passing through a point along the a segment linking both center of rotation of the eves of the wearer (see 0124).
	Re claim 12, Muradore et al teaches implementing the method according to claim 1 to both ophthalmic lenses using a common selection of binocular object points corresponding to at least part of the set of object points associated with target optical performances based on the wearer data (see 0143).
	Re claim 13, Muradore et al teaches wherein the common selection of bmocular object points corresponds io a weighted sum of the projection of a selection of at least part of object points that correspond to the a meridian of each reference ophthalmic lens on a common plane (see 0186).
	Re claim 16, Muradore et al teaches the method comprising: receiving wearer data comprising at least an ophthalmic prescription of said wearer (see 0041), receiving a set of object points associated with target optical performances based on the wearer data (see 0128): determining an ophthalmic lens adapted to the wearer, said ophthalmic lens providing optical performances, for rays propagating from the set of object points to the center of rotation of an eve of the wearer passing through the ophthalmic lens, the closest to the target optical performances (see 0134), wherein determining an ophthalmic lens adapted to the wearer includes optimizing an initial ophthalmic lens so that the light rays propagating from a selection of at least part of object points of said set of object points to the center of rotation of the eve of the wearer passing through the ophthalmic lens fulfill the target optical performances (see 0134), and wherein the object points of the selection of at least part of object points are unchanged during the optimization of the initial ophthalmic lens (see 0128).

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein when associating target optical performances to a selection of points of the set of object points, at least one object point at a second distance different from the a first distance has the an optical power and/or the astigmatism and/or the astigmatism axis that corresponds to said a second distance vision prescription of the wearer; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the weighted sum is done for a plurality of gazing direction from the a cyclopean eye of the wearer; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest the claimed lenses meeting the explicitly claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein






Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872